                          Case 4:20-cv-00021-RSB-BWC Document 47 Filed 01/13/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  FELICE P. REYES,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:         4:20-cv-21

                  ADR SERVICES INC., a California Corporation; and
                  EARLY, SULLIVAN, WRIGHT, GIZER & MCRAE, A
                  Limited Liability Partnership,

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with this Court's order dated January 7, 2020, granting Defendant Early,

                     Sullivan, Wright, Gizer & McRae, LLP’s Motion to Dismiss and Motion to Remand but denying its

                     request to recover attorney fees and costs, Plaintiff's Complaint is dismissed and Defendant Early,

                     Sullivan, Wright, Gizer & McRae, LLP's arbitration award confirmation action is remanded back to

                     the Superior Court of California for the County of Los Angeles. This case stands closed.




           Approved by: ________________________________
                         ______________
                                     _________________
                                     __




           January 13, 2021                                                     John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/2020
